COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


GIANT FOOD, INC.
AND
LUMBERMENS MUTUAL CASUALTY COMPANY

v.   Record No. 0788-95-4                      MEMORANDUM OPINION *
                                                   PER CURIAM
JOSEPHINE C. PRICE                             SEPTEMBER 26, 1995


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (Deborah A. Farson; Jordan, Coyne & Savits, on brief),
            for appellants.

            (Robert B. Adams; Ashcraft & Gerel, on brief), for
            appellee.



     Giant Food, Inc. and its insurer (hereinafter collectively

referred to as "employer") contend that the Workers' Compensation

Commission erred in finding that Josephine C. Price proved (1) an

identifiable incident occurring at a reasonably definite time;

and (2) a causal connection between the January 14, 1993 incident

she described at the hearing and any structural or mechanical

change in her right shoulder condition.    Upon reviewing the

record and the briefs of the parties, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.    Rule 5A:27.
     On appeal, we view the evidence in the light most favorable

to the prevailing party below.    R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
Factual findings made by the commission will be upheld on appeal

if supported by credible evidence.    James v. Capitol Steel

Constr. Co., 8 Va. App. 512, 515, 382 S.E.2d 487, 488 (1989).

                    I.   Identifiable Incident

     Price testified that on January 14, 1993, she was lifting

boxes of chicken packed in ice weighing forty to fifty pounds.

As she was lifting the third box of chicken, she felt a severe

pain in her arm and was unable to continue working.   She sought

medical attention the next day from Dr. Alben Goldstein, a

musculoskeletal disease specialist.   Dr. Goldstein recorded a

history of "[o]n January 14, 1993, Mrs. Price developed severe

pain in her right shoulder and right wrist."
     In holding that Price proved an identifiable incident, the

commission found the following:
               In reviewing the recorded statement and
          contemporaneous medical reports, we do not
          find that the claimant's statements under
          oath regarding a sudden injury are impeached.
           It is clear that the claimant suffered from
          some underlying discomfort due to job-related
          repetitive strain. She discusses this
          discomfort in her statements to her doctors
          and the carrier. However, it is also clear
          that the claimant was able to perform her job
          despite her "unusual state of achy, annoying
          hurt," until January 14, 1993, when she
          experienced sudden, disabling pain. This
          sudden event was ultimately diagnosed in
          April, 1993, as an extensive, complete
          rotator cuff tear.


     Claimant's testimony, which is not inconsistent with the

history given by her to Dr. Goldstein, provides sufficient

credible evidence to support the commission's finding.    The


                                 2
commission weighed the totality of the evidence, including the

recorded statement, and resolved any inconsistencies in favor of

Price.   We will not disturb this finding on appeal.    "In

determining whether credible evidence exists, the appellate court

does not retry the facts, reweigh the preponderance of the

evidence, or make its own determination of the credibility of the

witnesses."    Wagner Enters., Inc. v. Brooks, 12 Va. App. 890,

894, 407 S.E.2d 32, 35 (1991).
                       II.   Causal Connection

     "The actual determination of causation is a factual finding

that will not be disturbed on appeal if there is credible

evidence to support the finding."      Ingersoll-Rand Co. v. Musick,

7 Va. App. 684, 688, 376 S.E.2d 814, 817 (1989).     "Questions

raised by conflicting medical opinions must be decided by the

commission."    Penley v. Island Creek Coal Co., 8 Va. App. 310,

318, 381 S.E.2d 231, 236 (1989).

     In finding that Price proved a causal connection between the

January 14, 1993 incident and her right shoulder injury, the

commission stated:
               The claimant's treating specialist, Dr.
          . . . Goldstein, stated unequivocally that,
          while the claimant had underlying tendinitis
          and rotator cuff degeneration caused by
          overuse on the job, "there was a specific
          incident which occurred on January 14, 1993,"
          which culminated in a complete rotator cuff
          tear and immediate disability. Dr. [William
          A.] Hanff saw the claimant on one occasion,
          in August of 1993, and recorded the sudden
          onset of pain on January 14, 1993. He
          concluded however that the rotator cuff tear
          is chronic and not work related, and that the


                                   3
             claimant's job does not involve repetitive
             stress.


                 *     *     *     *     *     *     *
                  Dr. Goldstein, the treating physician,
             expressed his unequivocal opinion is that the
             rotator cuff tear occurred suddenly on
             January 14, 1993. His opinion is consistent
             with the claimant's testimony. We will not
             discount this opinion based upon a single
             examination by Dr. Hanff. Nor do we find
             that the claimant's credible testimony is
             impeached by minor inconsistencies in the
             medical record or recorded statement.

     In its role as fact finder, the commission was entitled to

accept Dr. Goldstein's opinion and to reject the opinion of Dr.

Hanff.   In cases of conflicting medical evidence, "'[t]he general

rule is that when an attending physician is positive in his

diagnosis . . . , great weight will be given by the courts to his

opinion.'"     Pilot Freight Carriers, Inc. v. Reeves, 1 Va. App.
435, 439, 339 S.E.2d 570, 572 (1986) (citations omitted).    Dr.

Goldstein's opinion provides credible evidence to support the

commission's decision.    The existence of "contrary evidence in

the record is of no consequence if there is credible evidence to

support the commission's finding."     Brooks, 12 Va. App. at 894,

407 S.E.2d at 35.

     For these reasons, we affirm the commission's decision.

                                   Affirmed.




                                   4